Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or motivate the claimed combination of elements, in particular the balance shoe with enlarged head portion having a locking system with rotatable cam with keyhole opening and enlarged tail portion configured to couple partially within a U-shaped channel of a window balance system and having a front face with an elongate channel extending from a top end of the elongate tail portion towards a lead-in lip proximate the enlarged head portion where the channel is recessed relative to the front face and extends deeper at the lead-in lip than at the top end, the elongate channel configured to allow passage of a pivot bar from elongate tail portion toward the keyhole opening of the cam and a protrusion extending from the front face and disposed at least partially in the elongate channel the protrusion having a face surface below a plane of the front face formed by the sidewalls as detailed in claim 1 and the block and tackle system with such a shoe as detailed in claim 11.  While the prior art may individually show claimed elements, there is no motivation to combine other than to reach the present invention.  Further, the previously applied Liang reference teaching a channel in the front face does not read over the further description of the channel in the present claims.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A KELLY whose telephone number is (571)270-3660.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CATHERINE A KELLY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

cak